Citation Nr: 0514432	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-06 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
with retinopathy and nephropathy, to include as due to 
exposure to herbicides.

2.  Entitlement to service connection for hypertensive heart 
disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran had active military service from June 1965 to 
April 1968.  Service in Vietnam is indicated by the evidence 
of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified before the 
undersigned at a hearing held at the RO in March 2005.  
Additional evidence was received at the hearing with a waiver 
of initial RO consideration.  69 Fed. Reg. 53,807-8 (Sept. 3, 
2004).


FINDINGS OF FACT

1.  The veteran does not have Type II diabetes, diabetic 
retinopathy, or diabetic nephropathy.

2.  The veteran's hypertensive heart disease did not 
originate in service and is not otherwise etiologically 
related to service, nor may service connection be presumed 
for hypertensive heart disease.


CONCLUSIONS OF LAW

1.  The veteran does not have Type II diabetes, with diabetic 
retinopathy or diabetic nephropathy that is the result of 
disease or injury incurred in or aggravated by military 
service, including on a presumptive basis of exposure to 
herbicides.  38 U.S.C.A. § 1101, 1110, 1112, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004).  

2.  Hypertensive heart disease was not incurred in or 
aggravated by service and service connection may not be 
presumed therefor.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide, and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, VA provided the veteran with pre-adjudication 
VCAA notice in December 2002.  That notice informed him of 
the information and evidence necessary to substantiate his 
claims; advised him as to what evidence he is responsible for 
obtaining and of what evidence VA will obtain on his behalf; 
and advised him to submit any relevant evidence in his 
possession.  The above VCAA notice complied with the 
specificity requirements of  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and of Charles v. Principi, 16 Vet. App. 370 
(2002).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent and available records from all relevant 
sources identified by him, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  At 
his March 2005 hearing the veteran suggested that the service 
medical records created while he was in Vietnam were 
destroyed.  The Board has reviewed the service medical 
records on file, which in fact include entries made during 
his service overseas, and finds no indication to conclude 
that they are incomplete.  

In addition, although he reported receiving treatment in 
December 2002 at the Piedmont Hospital for a myocardial 
infarction, the appellant has not authorized VA to obtain any 
records from that facility.  More importantly, he has not 
alleged that any outstanding records from the Piedmont 
Hospital would link hypertensive heart disease to his period 
of service.  

The Board lastly notes that the undersigned afforded the 
veteran a period of 30 days following his March 2005 hearing 
in which to submit any additional evidence, including any 
evidence demonstrating a diagnosis of diabetes mellitus; no 
further communication has been received from the veteran or 
his representative.  The Board accordingly concludes that 
VA's duty to assist the veteran in obtaining pertinent 
records in connection with his claims has been fulfilled.  
See 38 C.F.R. § 3.159.

VA has not afforded the veteran an examination addressing the 
etiology of his hypertensive heart disease.  As will be 
discussed in further detail below, however, his service 
medical records are negative for any reference to 
hypertension or hypertensive heart disease, and there is no 
post-service evidence of any hypertension or hypertensive 
heart disease until decades after service.  In the absence of 
medical evidence suggestive of hypertensive heart disease in 
service or for more than two decades thereafter, referral of 
this case for a VA examination addressing whether any 
hypertensive heart disease originated in service or within 
one year thereof would in essence place the reviewing 
physician in the role of a fact finder.  

Fact finding is the Board's responsibility.  In other words, 
any medical opinion which links hypertensive heart disease to 
the appellant's period of service would necessarily be based 
solely on any uncorroborated assertions by the veteran 
regarding his medical history.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  In short, 
there is no suggestion, except by unsubstantiated allegation, 
that the veteran's hypertensive heart disease may be 
associated with an established event, injury or disease in 
service.  38 C.F.R. § 3.159(c)(4).  See Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003).  

Accordingly, the Board finds that remanding the case for a 
medical examination addressing whether the veteran's 
hypertensive heart disease is etiologically related to 
service is not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of cardiovascular disease (including hypertension) 
and/or diabetes mellitus during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, then Type II diabetes shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied..  38 C.F.R. § 3.309(e).
 
In order for service connection to be granted for a claimed 
disability there must be competent evidence of the current 
existence of the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992). 

A.  Type II diabetes with diabetic retinopathy and diabetic 
nephropathy

Factual background

Service medical records are silent for any complaints, 
finding or diagnosis of diabetes mellitus, diabetic 
retinopathy, or diabetic nephropathy.

Private medical records for June 1989 to May 1990 show that 
the veteran denied any history of diabetes mellitus.  
Laboratory testing was negative for pertinent abnormalities, 
and examination of his eyes was unremarkable.

On file is the report of a July 1997 VA examination.  No eye 
abnormalities were identified.  The veteran's glucose, blood 
urea nitrogen (BUN) and creatinine levels were within the 
identified reference ranges for normal.  Urinalysis was 
negative for evidence of glucose.

VA treatment records for July 1997 to April 2005 show that in 
October 2000 the veteran denied having diabetes mellitus.  
His BUN and creatinine levels throughout the years were 
within the identified reference ranges for normal, and he 
denied any vision problems.  In December 2000 he was seen for 
a possible renal stone, and a liver ultrasound demonstrated a 
right nephrolithiasis without hydronephrosis.  In July 2002 
the veteran requested testing to determine if he had 
diabetes; neither the treatment note nor any subsequent 
treatment notes suggest that diabetes was diagnosed.

On file is the report of a February 2003 VA fee basis 
examination of the veteran.  He denied using medications for 
diabetes mellitus, and did not report the date he was 
diagnosed with that disorder.  Physical examination showed an 
early cataract in the right eye, as well as bilateral 
arterial and venous narrowing.  Urinalysis was negative.  The 
examiner noted that the veteran's glucose level was normal on 
testing, and that the appellant denied any treatment for 
diabetes mellitus, or even any complications of diabetes.  
The examiner found no objective basis to warrant diagnosing 
the veteran with diabetes mellitus.

The report of a March 2003 VA fee basis examination indicates 
that the veteran reported experiencing mild difficulty with 
driving at night; he denied any other vision problems.  
Following physical examination the examiner concluded that 
the veteran did not have any evidence of diabetic 
retinopathy.

At his March 2005 hearing before the undersigned, the veteran 
denied having been diagnosed with diabetes mellitus, but 
explained that VA medical personnel diagnosed him in 2001 or 
2002 with borderline diabetes.  He denied having retinopathy 
or nephropathy, or any other complications of diabetes.  He 
also testified that he neither used medication for the 
control of diabetes, nor received any recommendation to use 
such medication. 

Analysis

Service medical records are negative for any reference to 
diabetes mellitus or associated retinopathy or nephropathy, 
and there is no post-service medical evidence of diabetes 
mellitus, retinopathy, or nephropathy.  The February 2003 VA 
fee basis examiner concluded that the veteran did not have 
diabetes mellitus, and the March 2003 examiner concluded that 
the appellant did not have diabetic retinopathy.  Although VA 
medical records for December 2000 indicate the possibility of 
renal stones, none of the records suggest the presence of 
nephropathy or other renal impairment.

Moreover, the veteran himself denies having been diagnosed 
with diabetes mellitus or any complication thereof.  He 
argues instead that he was diagnosed with borderline 
diabetes.  None of the private or VA treatment records on 
file mention diabetes or even borderline diabetes.  In 
addition, there is no indication that the veteran is 
qualified through education, training or experience to offer 
medical opinions.  As a layperson, therefore, his statements 
as to medical diagnosis do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).  Moreover, his account of what his 
physicians purportedly said (namely, that he has borderline 
diabetes), filtered as it is through the sensibilities of a 
layperson, also do not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).

As noted previously, there must be competent evidence of the 
current existence of a claimed disability in order for 
service connection to be granted for that disability.  
Rabideau.  In this case, while Type II diabetes is listed as 
a disease subject to presumptive service connection, there is 
no competent evidence showing that the veteran actually has 
Type II diabetes with retinopathy or nephropathy.  The 
preponderance of the evidence is therefore clearly against 
the claim, and his claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

B.  Hypertensive heart disease

Factual background

Service medical records are silent for any complaints, 
finding or diagnosis of hypertension or hypertensive vascular 
disease.  The records show that he complained of tension 
headaches, for which he was prescribed Tylenol.

There is no postservice medical evidence of any 
cardiovascular disorder until June 1989.  Private medical 
records for June 1989 to May 1990 show that the veteran in 
June 1989 evidenced a Grade I/VI systolic murmur and an 
abnormal electrocardiogram (EKG); he denied any history of 
hypertension.  In May 1990 an EKG showed a T-wave abnormality 
suggestive of ischemia.

On file is the report of a July 1997 VA examination.  The 
veteran reported experiencing lower extremity swelling, but 
denied any cardiovascular problems.  The examiner did not 
identify any abnormalities on cardiovascular examination, 
other than the presence of an irregular heart beat.  The 
veteran's blood pressure was 118/68.  Chest X-ray studies 
showed borderline heart size.

VA treatment records for July 1997 to April 2005 show 
treatment for hypertension, coronary artery disease, and a 
heart murmur.

On file is the report of a February 2003 VA fee basis 
examination of the veteran.  He reported that he was 
diagnosed with hypertension around 1985, and with heart 
problems around 1988.  Physical examination was suggestive of 
cardiomegaly.  The examiner diagnosed hypertension and 
hypertensive heart disease, status post coronary artery 
bypass grafting.

At his March 2005 hearing before the undersigned, the veteran 
testified that he was treated in Vietnam and thereafter in 
service for hypertension; he explained that he was actually 
treated for headaches, but in connection therewith was 
prescribed medication normally used for the treatment of high 
blood pressure.  He also indicated that he was told in 
service that he had a heart murmur.  He testified that 
between 1968 and 1987 he never visited a physician for 
hypertension, but that he self-treated his hypertension 
through the use of his mother's blood pressure medication.

Analysis

The veteran's service medical records are negative for any 
reference to hypertension or hypertensive heart disease.  
Although the veteran contends that the headaches in service 
he experienced were manifestations of hypertension, the 
records show that tension headaches, for which the only 
prescribed medication was an analgesic.  

Following the veteran's discharge, there is no post-service 
evidence of hypertension or hypertensive heart disease until 
1989, more than 20 years after service, and the appellant 
acknowledges that he did not seek treatment for hypertension 
or any hypertensive heart disease after service until then.  
Notably, none of his treating or examining physicians has 
suggested that his hypertensive heart disease is related to 
his period of service.

Although the veteran himself contends that he was treated in 
service for hypertension, that he has had hypertension since 
service requiring the use of anti-hypertensive medication, 
and that his hypertensive heart disease is otherwise related 
to service, as a layperson, his statements as to medical 
diagnosis and causation do not constitute competent medical 
evidence.  Espiritu.  Moreover, his account of what his 
physicians in service purportedly said about a heart murmur, 
filtered as it is through the sensibilities of a layperson, 
also do not constitute competent medical evidence.  
Robinette.

In sum, there is no competent evidence of hypertensive heart 
disease in service or until more than 20 years after service, 
and no competent evidence linking his current hypertensive 
heart disease to service.  The Board consequently finds that 
the preponderance of the evidence is against the claim, and 
that his claim must be denied.  Gilbert. 


ORDER

Entitlement to service connection for Type II diabetes with 
retinopathy and nephropathy is denied.

Entitlement to service connection for hypertensive heart 
disease is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


